Johnson, C. J. delivered the opinion of the court. The question presented is, did the circuit court err ifr refusing a new trial ? The record .discloses a case in which the Mayor of the .city of Little Rock, tried and determined a criminal charge, and that without the formality of a presentment, indictment or impeachment. The fourteenth section of the second article of the ¡constitution declares .that no man shall be put to .answer any crim* inal charge but by presentment, indictment or impeachment. It certainly cannot require either argument or authority to prove that an assault .and battery is a criminal offence. Ths is the only 'point really involved, and the law as ruled in the case of Rector vs. The State, ante 187, is clear and conclusive. The judgment rendered by the Mayor against the plaintiff is clearly void, and consequently the constable had no legal authority to enforce it. Upon the State of facts as agreed by the parties, and incorporated in the bill of exceptions, it is clear that the circuit court decided contrary to law, and that, therefore, the judgment ought to be reversed. Judgment Reversed.